DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments have been received on 8/6/21. Claims 1, 10 have been amended. Claims 19-22 is new.
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.
Claims Analysis
Claims 1-18 recites multiple compounds in an alternative manner. Thus, as long as one of the compounds are disclosed by the prior art such as Formula 3, it is unnecessary to address the limitations for formula 2.


Claim Rejections - 35 USC § 103
The rejection under 35 U.S.C. 103 as being unpatentable over Katsuya (JP 1998-144346) in view of Cheng et al. (US Publication 2016/0372789), on claims 1-5, 7-14, 16-18 are withdrawn because the Applicants amended the claims.
The rejection under 35 U.S.C. 103 as being unpatentable as being unpatentable over Katsuya (JP 1998-144346) in view of Cheng et al. (US Publication 2016/0372789) in furthest view of Masayuki (P2010-262801), on claims 6 and 15 are withdrawn because the Applicants amended the claims.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding (WO2013097474) in view of Cheng et al. (US Publication 2016/0372789)
Regarding claims 1-5, 10-14, 19-22 the Ding reference discloses a lithium ion battery comprising an electrolyte, the electrolyte comprises fluoroethylene carbonate compound of formula 3 with the structural formula (Preparation of non-aqueous organic electrolyte):

    PNG
    media_image1.png
    136
    183
    media_image1.png
    Greyscale




The Ding reference discloses the requirement for stability of lithium ion batteries but is silent in disclosing an electrolyte additive comprising a cyclic borate ester with the structural formula of 

    PNG
    media_image2.png
    76
    108
    media_image2.png
    Greyscale

However, the Cheng et al. reference discloses electrolyte additives that maintains low temperature power performance without substantially decreasing high temperature stability on storage.  The additive for lithium ion batteries with the chemical formulate of the claimed cyclic borate ester (structure m). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the claimed cyclic borate ester additive in the electrolyte lithium ion batteries for low temperature performance as disclosed by the Cheng et al. reference for the lithium ion battery disclosed by the Ding reference in order to provide stability to the batteries in different temperatures and environments. 
Regarding claim 6 and 15, the Ding in view of the Cheng et al. reference discloses the claimed invention above and further incorporated herein. The Ding reference in view of Cheng et al. discloses that the cyclic borate ester in the electrolyte can be in amounts of 0.1-2% (Cheng:Table 1, structural formula 1) and 10 mass % of the fluoroethylene carbonate (Ding:Preparation of non-aqueous electrolyte). 



Regarding claims 8, 9, 17, and 18, the Katsuya reference further discloses the solvent further comprises propylene carbonate and a lithium hexafluorophosphate at between 0.5 mol/L to 1.5 mol/L (Example 1).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the rejections over the prior art combinations that was argued are withdrawn and the arguments do not apply to the new art combination used in current rejections.
		

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725